IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


IN RE: TARA J. RADIN                           : No. 17 EM 2022
                                               :
                                               :
PETITION OF: TARA J. RADIN                     :


                                       ORDER



PER CURIAM

      AND NOW, this 26th day of July, 2022, the Application for Leave to File under Seal

and the Motion for Leave to File Reply Brief are GRANTED, and the Petition for Review

pursuant to Bar Admission Rule 222 is DENIED.

      Justice Brobson dissents from the portion of the order denying the Petition for

Review only.